lN TI-IE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 21 lSchKS-MTP
WlLLlAl\/l RUSSELL OSWALT

FINAL ORDER OF FORFEITURE

Before this Court is the United States of America’s l\/lotion for a Final Order of
Forfeiture [33]. Having reviewed the Government’s motion, this Court finds that it is
well taken and should be GRANTED. ln support of its ORDER, the Court finds as
folloWs:

WHEREAS, en August 9, 2018, this Court entered an Agreed Preliminary
Order of Forfeiture [30], Ordering the Defendant, VVILLIAM RUSSELL OSWALT,
to forfeit one (1) Smith & Wesson, Model 36, 38 caliber revolver, SN: 1J33770
and ammunition (“the Subject Property”).

WHEREAS, the United States of Anierica caused to be published via the
internet at WWW.forf`eiture.gov notice of this forfeiture and of the intent of the United
St;ates of America to dispose of the property in accordance With the law and as
specified in the Preliminary Order, and notified all known third parties of their right
to petition the Court Within sixty (60) days from the first day of publication for a
hearing to adjudicate the validity of their alleged legal interest in the property; and

WHEREAS, no potential claimants are known; and

WHEREAS, ne timely claim has been filed; and

WHEREAS, the Court finds that the defendant had an interest in the property
that is subject to forfeiture pursuant to 18 U.S.C. §§ 924(d)(1) and 28 U.S. C. § 2461(c);

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED that the Smith & Wesson, Model 36, 38 caliber revolver, SN:
1J 33 77 0 and ammunition is hereby forfeited to the United States of Arnerica
pursuant to 18 U.S.C. §§ 924(d)(1) and 28 U.S. C. § 2461(c).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title
and interest to the property described above is hereby condemned, forfeited and
vested in the United States of Ainerica, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain
jurisdiction in the case for the purpose of enforcing this Order.

SO ORDERED, ADJUDGED, AND DECREED this Yday of November,

few-17 @/§ 4 f M
UNITED sT`ATEs Dis'T ICT JUDGE

2018.

 

 

